In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-20-00119-CR
     ___________________________

     MOSES GONZALEZ, Appellant

                    V.

         THE STATE OF TEXAS


On Appeal from Criminal District Court No. 1
           Tarrant County, Texas
        Trial Court No. 1630377D


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Moses Gonzalez attempts to appeal from the trial court’s order granting the

State’s pretrial “Motion to Hold Defendant Without Bond.” Via letter, we notified

Gonzalez of our concern that we lack jurisdiction to consider the trial court’s order

because it is not appealable. See Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App.

2014). This court also informed Gonzalez that unless he or any party desiring to

continue the appeal filed a response showing grounds for continuing the appeal, the

appeal may be dismissed. See Tex. R. App. P. 44.3. Gonzalez did not file a response.

      We do not have jurisdiction to hear interlocutory appeals from pretrial orders

regarding the denial of bond sought by motion. Ragston, 424 S.W.3d at 52. But cf.

Ex parte Peyton, No. 02-16-00029-CR, 2016 WL 2586698, at *1 n.2 (Tex. App.—Fort

Worth May 5, 2016) (mem. op., not designated for publication) (explaining that court

of appeals does have jurisdiction over appeal from denial of pretrial habeas corpus

application seeking bail reduction), pet. dism’d, No. PD-0677-16, 2017 WL 1089960 (Tex.

Crim. App. Mar. 22, 2017) (per curiam) (not designated for publication). Because

Gonzalez is attempting to appeal the trial court’s pretrial order denying him bond on

the State’s motion, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P.

43.2(f); Ragston, 424 S.W.3d at 52.

                                                      Per Curiam
Do Not Publish
Tex. R. App. P. 47.2(b)
Delivered: October 1, 2020

                                           2